UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1567



JAMES G. GWALTNEY,

                                            Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA; SECRETARY OF THE
NAVY; CHIEF OF NAVAL PERSONNEL; COMMANDER,
NAVAL MILITARY PERSONNEL COMMAND; JUDGE
ADVOCATE GENERAL OF THE NAVY; SECRETARY OF
DEFENSE,   as superior officer over the
Secretary of the Navy,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-96-369-2)


Submitted:   November 6, 1997          Decided:     November 19, 1997


Before WIDENER and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James G. Gwaltney, Appellant Pro Se. Michael Anson Rhine, OFFICE
OF THE UNITED STATES ATTORNEY, Norfolk, Virginia; Geoffrey M. Coan,
UNITED STATES NAVY, Alexandria, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's orders granting the

Defendants' motion for summary judgment based on res judicata and
later denying his motion for reconsideration of that order. We have

reviewed the record and the district court's opinion and orders and

find no reversible error. Accordingly, we affirm on the reasoning
of the district court. Gwaltney v. United States, No. CA-96-369-2

(E.D. Va. Nov. 13, 1996; Feb. 28, 1997). Appellant's motion for

oral argument is denied. We dispense with oral argument because the
facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2